TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00167-CV


                                 Julio Cesar Santos, Appellant

                                                 v.

                                  Jesse Lynn Santos, Appellee




               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-19-007892, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on December 14, 2020. On January 21, 2021,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by February 1, 2021, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Prosecution

Filed: March 4, 2021